Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a railway switch machine mechanism comprised of an elongated contact body formed of a non-conductive material. A plurality of electrical contact rails are disposed in conjunction with the body and a contact block is slidably coupled to the contact body so that the block can slide along the contact body in a first direction and a second, opposite direction. The block further has a plurality of movable contacts positioned on the block facing the body. The contact block is structured to engage a point detector bar of the switch and is movable along the body between a fist position where a first rail and second rail of the electrical contact rails are electrical connected and a third rail and fourth rail are electrically connected; and a second position in which only the second and third rails are electrically connected. 
The prior art made of reference, taken singularly or ion combination, does not adequately show the features of the instant invention as described above. Specifically Wagner et al does specifically show the sliding relationship between the contact block and the contact body with the contact block engaging a point detector bar. Wagner further does not specifically show the first and second positions with specific electrical connections betw2ene the multiple rails. There is no mention is Wagner et al that the first position where the first and second rail  and the third and fourth rails are respectively, electrically connected; and a second position with only the second and third rails being electrically connected. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 22, 2021